DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 2/21/22.  These drawings are acceptable to the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (CN 109326608; “Lai”; references to English translation) in view of Goda et al. (U.S. 2018/0374860 A1; “Goda”) and Huo et al. (U.S. 2011/0101443 A1; “Huo”).
Regarding claim 13, Lai discloses a method comprising:
Forming a channel hole (12, Fig. 2) in a stack structure of a plurality first layers (112, Fig. 2) and a plurality of second layers (111, Fig. 2) alternatingly arranged over a substrate (113, 10, Fig. 2);
Forming a semiconductor channel by filling the channel hole with a channel-forming structure (13, Fig. 3) ([0051]);
Removing the plurality of first layers (Fig. 5);
Retaining the plurality of second layers (111, Fig. 5);
Forming a plurality of gate structures (19, Fig. 8A) from the plurality of second layers ([0064]);
Forming an airgap between adjacent gate structures ([0057]; Fig. 8A).
Yet, Lai does not disclose a gate-to-gate dielectric layer between each of the plurality of gate structures comprises at least one sub-layer of silicon oxynitride.  However, Goda discloses a gate-to-gate structure comprising at least one sublayer of an insulating (charge blocking) material (32, Fig. 1) between adjacent conductor layers (28, Fig. 1) along a vertical direction perpendicular to a top surface of a substrate ([0016]).  This has the advantage of increasing charge blocking.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lai with the gate-to-gate dielectric structure comprising at least 
Yet, Lai and Goda do not disclose the insulating (charge blocking) material comprises silicon oxynitride.  However, Huo discloses an insulating (charge blocking) material comprising silicon oxynitrde ([0067]).  Because both the combination of Lai and Goda and Huo teach methods of forming charge blocking layers, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the gate-to-gate structure with at least one sublayer of silicon oxynitride.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 14, Lai discloses removing the plurality of first layers comprises: forming a first initial slit opening (162, Fig. 4A) extending through the stack structure and exposing the substrate (113, 10, Fig. 2); and removing the plurality of first layers through the first initial slit (162, Fig. 4A-5) to form a plurality of lateral recesses that expose portions of the semiconductor channel (Fig. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13-14, and 17 of copending Application No. 17/100,869 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 of the instant application corresponds with claims 13-14 of the ‘869 application.
Claim 14 of the instant application corresponds with claims 13-14 and 17 of the ‘869 application.
Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive with regards to claims 13-14. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (CN 109326608; “Lai”; references to English translation) in view of Goda et al. (U.S. 2018/0374860 A1; “Goda”) and Huo et al. (U.S. 2011/0101443 A1; “Huo”).  Applicant argues Lai removes the second layers so does not disclose “retaining the plurality of second layers” as required by amended claim 13 (Remarks, pp 10-11).  Examiner respectfully disagrees.  The limitation “retaining the plurality of second layers” is not specific to a particular step in the overall method.  Thus, because Lai retains the plurality of second layers (111, Fig. 5) during removal of the plurality of first layers (Fig. 5), Lai is interpreted as teaching “retaining the plurality of second layers.”
Allowable Subject Matter
Claims 1-12 and 17-18 are allowed.
Claims 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812